IN THE SUPREME COURT OF THE STATE OF NEVADA


                     BRYAN PHILLIP BONHAM,                                     No. 84406
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                                                                                   FILE
                     COURT OF THE STATE OF NEVADA,                                 APR 1 4 2022
                     IN AND FOR THE COUNTY OF
                                                                                EUZABEM A. BROWN
                     CLARK,                                                   CLERK OF SUPREME COURT

                     Res • ondent.                                            BY
                                                                                    DEPUTY CLERK


                                            ORDER DENYING PETITION

                                 This pro se original petition seeks a writ of mandamus
                     compelling the district court to supply petitioner free copies of written
                     orders regarding petitioner's motion to correct illegal sentence and petition
                     for a writ of habeas corpus. Having considered the petition, we are not
                     persuaded that our extraordinary and discretionary intervention is
                     warranted. See NRS 34.170; Pan v. Eighth Judicial Dist. Court, 120 Nev.
                     222, 228, 88 P.3d 840, 844 (2004) (petitioners bear the burden to
                     demonstrate that extraordinary relief is warranted).
                                 Petitioner has not demonstrated that he requested and was
                     denied free copies by the district court in the first instance. See NRAP
                     21(a)(4) (providing that the petitioner shall submit an appendix containing
                     all documents "essential to understand the matters set forth in the
                     petition"). Even assuming the relief sought here could be properly obtained
                     through a petition for writ relief, any application for such relief should first
                     be directed to and resolved by the district court. See State v. Cty. of Douglas,
                     90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) (noting that "this court
                     prefers that such an application [for writ relief] be addressed to the
                     discretion of the appropriate district coure in the first instance), abrogated

SUPFtEPAE    COURT
        OF
     NEVADA


(0) I947A
                                                                                             ?-I 7 4,3
                        on other grounds by Attorney Gen. v. Gypsum Res., 129 Nev. 23, 33-34, 294
                        P.3d 404, 410-11 (2013).1 Accordingly, we
                                    ORDER the petition DENIED.2



                                                    Parraguirre


                                                       j                                        ,J.
                        Hardesty                                      Stiglich




                        cc:   Bryan Phillip Bonham
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




                              1To  the extent the district court has not yet issued a written order
                        regarding petitioner's petition for a writ of habeas corpus, this court is
                        confident the district court will issue a written ruling as expeditiously as its
                        calendar permits.

                              2 Petitioner's   March 18, 2022, "Notice of Motion/Petition" is denied.

SUPREME Couffr
        Of
     NEVADA
                                                                  2
101 1947A    catIVIo.